                   Case 1:16-cv-09517-LAK-KHP Document 234 Filed 06/14/19 Page 1 of 3




                                                     underberg & kessler lle
                                                                                   CoLrN D. RAMSEY, PARTNER
                                                                                   (7161 841 -9103
                                                                                   cramsey@underbergkessler.com


                                                        June 74,2079

            Electronic Submission

            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                      Re       Daniel Kleeberg, Lisa Stein and Audrey Hays v, Lester Eber, et al.
                               Civ. Action No.: 1 6-cv-09517 -LAK-KHP

            Dear Magistrate Parker:

                   As you know, this Firm represents the Eber Defendants in the above-referenced matter. I
            write in response to the Court's May 3I,2019 Order directing the parties to file letter briefs
            answering the following questions: (1) whether CNB's intervention destroys diversity and (2)
            whether CNg ir an indispensable party to this action. Federal statutory and common law coupled
            with the specific circumstances of this case require that both questions be answered in the
            affirmative. CNB's intervention destroys diversity and CNB is an indispensable party.

                 1.   CNB's Intervention Destrovs Diversitv.
                                                        ooln
                     Pursuant to 28 U.S.C. $ 1367(b),        any civil action of which the district courts have
            original jurisdiction founded solely on section 1332 of this title, the district courts shall not have
            supplemlntal jurisdiction under subsection (a) over claims . . . by persons proposed to be joined as
            ptaintiffs under Rule 19 of such rules, or seeking to intervene as plaintiffs under Rule 24 of such
            iules, when exercising supplemental jurisdiction over such claims would be inconsistent with the
            jurisdictional requirements of section 1332" (emphasis added).

                     In Exxon Mobit Corp. v. Allapattah Servs., the Supreme Court examined the relationship
            between $ 1367 and $1332 and held that "[a] failure of complete diversity, unlike the failure of
            some claims to meet the requisite amount in controversy, contaminates every claim in the action'"
            545 U.S. 546, 564 (2005). Where the intervention of a non-diverse party destroys diversity,
            dismissal for lack of federal subject matter jurisdiction is proper. See Pa. Pub. Sch. Emples. Ret'
             Sys. V. Morgan Stanley & Co.,772F.3d 111, 1I2-I3 (2dCir.2014) (o'We, therefore, hold that
            federal subject matter jurisdiction under Section 1332(aX3) requires complete diversity of all
            parties, regardless of how they joined the action'").

                    Where a third-party has intervened as a Plaintiff pursuant to Rule 24 and said intervention
            destroys diversity, the District Court should dismiss the action to allow the parties to pursue their
            claims in State Courl. See Reinforced Concrete & Masonry Constr., Inc. v, Hudson.Ins. Co', No.
                                       14202
50 Fountain Plaza, Suite 320, Buffalo, NY           www.underbergkessler.com           Additional Offices
         716-848-9000 pHonr 716-847-6004 rax                                           Rochester, Canandaigua, Newark, and Geneseo, NY
        Case 1:16-cv-09517-LAK-KHP Document 234 Filed 06/14/19 Page 2 of 3


Hon. Katharine H. Parker
June 14,2019
Page2
                                                     m
                                                  underberg & kessler rrp



                                                        *13 (S.D.N.Y. Dec. 8, 2014) (finding that
 I4-cv-t705 (SAS),2014 U.S. Dist. LEXIS 169861, at
third-party should be allowed to intervene pursuant to FRCP 24 because of the risk of inconsistent
                                                                                jurisdiction).
fact finding and dismissing the matter due to the destruction of subject matter

        Here, CNB's intervention as a Plaintiff destroys diversity because CNB, Lester Eber,
                                                                                                  Eber
Wendy Eber, pber Bros. & Co., Inc. ("EB & Co."), Eber Bros. Wine and Liquor Corporation,
Bros. Wine & Liquor Metro, Inc., and Eber Bros. Acquisition Co.p., are all citizens of New       York
State. Just as in Hudson Ins, Co.,CNB was allowed to intervene because of the substantial risk to
CNB of liability in connection with the main lawsuit between Plaintiffs, Daniel Kleeberg, Lisa
Stein and Audiey Hays, and the Eber Defendants and the Estate of Elliott Gumaer, Jr. More
specifically, CNIi faces potential exposure relating to its conduct and role in the distribution of the
,irur., of EB & Co. stock.t Should CNB's claim be dismissed, it is possible for CNB to suffer
inconsistent rulings relating to the issuance/distribution of the EB & Co. stock.

       Given that Plaintiffs' alleged claims arise solely in New York law (and improperly attempt
to attack a final Monroe Counly Supreme Court 2012 Decision and Order confirming the
commercial reasonableness of Alexbay's strict foreclosure under N.Y. UCC Art. 9 $ 620)'
                                                                                              the
proper venue for this action is Monroe County Supreme Court, where Lester Eber and CNB
                                                                                              are

iorut.a. Notably, Monroe County Supreme Court would also have jurisdiction over any issues
that might arise ielated to the prior Monroe County Surrogate Court action.

    2.   CNB ls an Indisnensa             Partv

        Rule l9 of the Federal Rules of Civil Procedure provides a two-step analysis to determine
whether a party should be joined in an action. Rule 19(a) states that an absent party should
                                                                                               be
joined, if iiwill not destroy subject matter jurisdiction when:

                   (1) in the person's absence complete relief cannot be accorded
                   among those already parties, or (2) the person claims an interest
                   retating to the subject of the action and is so situated that the
                   disposition of the action in the person's absence may (i) as a practical
                   matter impair or impede the person's ability to protect that interest
                   or (ii) leave any ofthe persons already parties subject to a substantial
                   risk of incurring double, multiple, or otherwise inconsistent
                   obligations by reason of the claimed interest'

                                                                                           the party
First, the court must determine whether an absent party belongs in the suit, i'e., whether
qualifies as a "necessary" party under Rule 19(a). Viacom Int'\, Inc. v' Kearney,zlzF,3d72l,724'
)s paCir. 2000) (citing Frov'ident Tradesmens Bank & Trust Co. v. Patterson,390 U.S. 102,124,
19 L. Ed. 2d936,88 S. Ct. 733 (1968)).



 r For example, there remain, inter alia, issues related to whether the transfer restrictions/call rights of the EB   & co'
                                                                                         whether cNB's distribution to
 stock in Article XII of the EB & co. bylaws were binding on the Trust in 2017,
                                                                     Coutt  Order   and whether the terms of the Trust
 beneficiaries was consistent with the terms of the     Surrogate's
 Termination order discharged cNB from    liability for actions prior to July 1 ,2017 .
           Case 1:16-cv-09517-LAK-KHP Document 234 Filed 06/14/19 Page 3 of 3


Hon. Katharine H. Parker
June 14,2019
Page   3
                                             m
                                          underberg & kessler lrP




        Here, CNB is clearly a necessary party. Without CNB's participation, neither Plaintiffs
nor Lester Eber can obtain complete relief with respect to the distribution of the EB & Co. shares.
As previously stated, CNB is at substantial risk of incuning inconsistent obligations should
plaintiffs or Lester Eber sue CNB to force the distribution of the EB & Co. stock. The Court
acknowledged the risks to CNB in its March 28,2019 Order granting CNB's motion to intervene.
See Dkt. #200.

         Where the Court determines thal aparty is necessary under Rule 19(a), and joinder of the
party is prohibited for jurisdictional reasons, "the court must finally determine whether the party
is ,inOispensable. "' Viacom, 2l2 F .3d at 725. Rule 19(b) enumerates that courts should consider
the following factors "(1) the extent to which a judgment rendered in the person's absence might
prejudice thal person or the existing parties; (2) the extent to which any prejudice could be lessened
lr avoided.. .; (3) whether a judgment rendered in the person's absence would be adequate; and (4)
whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder." "If
the court detirmines that aparty is indispensable, then the court must dismiss the action pursuant
to Rule 19(b). Viacom,2l2-F.3dat725 citing See Conntech Dev, Co. v. University of Conn. Educ.
Properties, Inc. o 102 F.3d 671 , 681-82 (2d Cir. 1996).

         Here, CNB meets all of the qualifications of an indispensable party. First, a decision on
plaintiffs, Counts IV and VI in this action could be inconsistent with a decision enforcing the
parties, rights as to the distribution by CNB of the EB & Co. shares. Second, the potential
prejudice io CNg is most easily avoided by a universal decision addressing Plaintiffs' claims and
ih. i.ru. of distribution of the EB & Co. stock. Third, any judgment rendered without CNB as a
party would result in inadequate relief to both Plaintiffs and Lester Eber because a judgment
without CNB would not prevent piecemeal litigation. See Kermanshah v. Kermanshah, No. 08-
CV-409(BSJXAJP),2010 U.S. Dist. LEXIS 45896, at*12 (S.D.N.Y. May 11,2010). Fourth,
plaintiffs have an adequate remedy in New York State Supreme Court. In fact, as noted, Monroe
County Supreme Court is the most appropriate jurisdiction for the adjudication of all of Plaintiffs'
and CNB's claims.

        Given CNB's status as an indispensable party and the destruction of this Court's diversity
jurisdiction as a result of CNB's intervention, the entire matter should be dismissed as it more
 appropriately belongs in Monroe County Supreme Court'

                                           Respectfully submitted,



                                           Colin D. Ramsey

CDR:ar
cc: Brian C, Brook, Esq. (via e-mail and First Class Mail)
      Robert Calihan, Esq. (via e-mail and First Class Mail)
      Michael J. Adams, Esq. (via e-mail and First Class Mail)
